Shepherd, J.:
We were not favored with an argument by the appellant, but we have carefully perused the record and are unable to find any error.
His Honor was clearly right in intimating that he would instruct the jury that there was no evidence of fraud; that it was the duty of the administrator de bonis non to complete the settlement of Lynch’s estate; that his distributees must look to Wilson, administrator de bonis non, for settlement, and that defendant could not attack the judgment in this action.
The exception to the witness Watson being permitted to testify to the contents of the letter written by him as the *427attorney of Wilson, to J. C. Lynch, is no ground for a new trial; as Wilson was afterwards placed upon the -stand by the defendant, and testified substantially to the same fact, to-wit, that he made no claim upon the notes.
Granting that the ruling was erroneous, we cannot see how the defendant was, or might'have been prejudiced thereby, and this must appear in order to justify the intervention of this Court.
No error.